

[flirlogo.jpg]

STOCK OPTION AGREEMENT
For Optionees Located Inside the United States


Granted to: participant name
Grant Date: grant date
Expiration Date: expiration date
Number of Shares: shares
Option Price per Share: grant price


This Stock Option Agreement (“Option”) is made between FLIR Systems, Inc., an
Oregon corporation (“the Company”) and you, an employee or consultant of the
Company or one of its Subsidiaries (“Optionee”).
 
The Company sponsors the FLIR Systems, Inc. 2011 Stock Incentive Plan (the
“Plan”). The Plan governs the terms of this Option and controls in the event of
any ambiguity. A copy of the Plan as amended can be found on the Company
intranet or may be obtained by contacting the Company’s Human Resources
Department. The terms and provisions of the Plan are incorporated herein by
reference. By signing this Option, you acknowledge that you have obtained and
reviewed a copy of the Plan. When used herein, the capitalized terms that are
defined in the Plan shall have the meanings given to them in the Plan, including
the term “Committee,” which means the Compensation Committee of the Company’s
Board of Directors.
 
Your failure to execute this Agreement within 180 days of the Grant Date may
result in its cancellation.
    
In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:


1.    Grant of Option. Subject to the terms and conditions of the Plan and this
Option, the Company grants to you the option to purchase from the Company the
above-stated number of shares of the Company’s Common Stock (“Shares”) at the
Option Price per Share stated above. This Option is not intended to qualify as
an incentive stock option within the meaning of section 422 of the Code.


2.Vesting of Shares. The Shares subject to this Option shall vest as follows:
one-third on first anniversary of the Grant Date, one-third on the second
anniversary of the Grant Date, and one-third on the third anniversary of the
Grant Date. Once the Shares vest, you may exercise the Option by purchasing some
or all of the vested Shares. When you exercise the Option and pay the Option
Price and applicable withholding taxes, the Company shall issue and deliver a
stock certificate for a corresponding number of Shares to you.


3.Method of Exercise. The manner of exercising this Option to purchase vested
Shares and the method for paying the applicable Option Price shall be as set
forth in Section 2.1(c) of the Plan and as allowed by the Plan Committee. Any
applicable withholding taxes must also be paid

- 1 -

--------------------------------------------------------------------------------



[flirlogo.jpg]

by you in accordance with Section 5.5 of the Plan. Shares issued upon exercise
of the Option shall be issued solely in your name. The right to purchase Shares
pursuant to the Option shall be cumulative so that when the right to purchase an
additional installment of Shares has vested pursuant to the above-stated vesting
schedule, such Shares or any part thereof may be purchased thereafter until the
expiration of the Option.


4.Termination of Service. Upon your death or the termination of your continuous
service from the Company and its Subsidiaries as an employee or a consultant due
to a Qualifying Disability, any unvested portion of this Option shall
immediately vest. Upon termination of your continuous service from the Company
and its Subsidiaries as an employee or a consultant for any reason other than
death or a Qualifying Disability, and subject to the provisions of this section
4, no additional Shares will vest. For purposes of this Option, a “Qualifying
Disability” shall mean a Disability, as defined below, which the Committee
determines is expected to prevent you from thereafter engaging in any gainful
employment. For purposes of this Option, a “Disability” shall mean a total and
permanent disability as defined in section 22(e)(3) of the Code. The
determination of whether a Disability is a Qualifying Disability shall be made
by the Committee in its sole discretion, and such determination shall be final.
Upon termination of your continuous service for any reason, the vested portion
of this Option shall expire on the earlier of the Expiration Date as stated
above or the following cancellation date, depending on the reason for
termination:


Reason for Termination     Cancellation Date
Death or Disability         12 months from termination date
Qualified Retirement        36 months from termination date
All other terminations         3 months from termination date


For the purpose of this Option, a Qualified Retirement is a voluntary
termination of service by an employee or consultant who, on the effective date
of the termination, is at least 60 years of age and has worked for the Company
or one of its Subsidiaries for the preceding five (5) years.
 
5.Rights as a Shareholder. You shall have no rights as a shareholder with
respect to any Shares covered by this Option until the date on which a stock
certificate is issued or you acquire such Shares. No adjustment shall be made
for dividends or other rights for which the record date is prior to the date of
issuance.


6.Nontransferability of the Option. You shall have no right to assign or
transfer rights under this Option except by will or the laws of descent and
distribution. During your lifetime, this Option may be exercised only by you or,
in the event of incompetence, by your legally appointed guardian.


7.Reservation of Company Rights. The existence of this Option shall not affect
in any way the right or power of the Company or its shareholders to authorize
any adjustments, recapitalizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Shares or the rights thereof, or
the

- 2 -

--------------------------------------------------------------------------------



[flirlogo.jpg]

dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any corporate act or proceeding, whether of
similar nature or character.


8.Limitations on Exercisability. In accordance with the terms of the Plan, the
Company may limit or suspend the exercisability of this Option or the purchase
or issuance of Shares thereunder. Any delay caused thereby shall in no way
affect the termination of the Option.


9.Amendment or Termination of Plan. The Board of Directors may at any time
amend, suspend or terminate the Plan; provided, however, that no amendment,
suspension or termination of the Plan or the Option shall adversely affect the
Option in any material way without your written consent.


10.No Effect on Employment Status. Nothing contained in this Option shall be
construed to alter the at will nature of your employment, or to limit or
restrict the right of the Company or any subsidiary to or to increase or
decrease your compensation from the rate of compensation in existence at the
time this Option is executed.


11.Notices. Notices hereunder shall be in writing. Notice to the Company may be
delivered personally to the Company’s Human Resources Department or such other
party as designated by the Company or mailed to its headquarters office. Notice
to you may be delivered personally or mailed to you at your on the records of
the Company.


12.Governing Law. This Option is governed by, and subject to, the laws of the
State of Oregon, as provided in the Plan. For purposes of litigating any dispute
that arises under this Award or the Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Oregon, and agree that such
litigation shall be conducted in the appropriate state or federal courts of
Oregon.


13.Electronic Delivery. the Company may, in its sole discretion, decide to
deliver any documents related to the Option or to participation in the Plan or
to future options that may be granted under the Plan by electronic means or to
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


14.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



- 3 -

--------------------------------------------------------------------------------



[flirlogo.jpg]

IN WITNESS WHEREOF, the parties hereto have executed this Option to be effective
as of the Grant Date stated above.




FLIR SYSTEMS, INC.                                OPTIONEE
                
                    
/s/ ANDREW C TEICH                
Andrew C Teich                                            Name
President and Chief Executive Officer            Signed Electronically



- 4 -